t c memo united_states tax_court lowell alan baisden et al petitioners v commissioner of internal revenue respondent docket nos filed date lowell alan baisden pro_se mindy s meigs for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes additions to tax and fraud penalties as follows 1cases of the following petitioners are consolidated herewith lowell a baisden docket no and lowell a baisden and theresa a mawson docket no year deficiency dollar_figure big_number big_number additions to tax penalties sec_6651 sec_6663 --- dollar_figure big_number dollar_figure big_number big_number after a settlement largely in respondent’s favor of the income and expense adjustments determined in respondent’s notices of deficiency the issue for decision in these consolidated cases is whether lowell alan baisden petitioner is liable for the fraud_penalty under sec_6663 or alternatively for the negligence_penalty under sec_6662 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact facts stipulated by the parties are so found at the time the petition was filed petitioners resided in california in petitioner graduated with a bachelor’s degree from the university of southern california with an emphasis in accounting since petitioner has been a licensed certified_public_accountant in california and in utah for over years including and through his accounting firm petitioner has been engaged as a sole_proprietor in providing accounting and tax_return preparation services for clients petitioner typically charged clients monthly retainer fees ranging from dollar_figure to dollar_figure for preparing detailed trial balances and quarterly financial statements and for providing internal_revenue_service audit representation petitioner charged clients fees ranging from dollar_figure to dollar_figure for preparation of federal_income_tax returns petitioner and his wife theresa mawson were married in mrs mawson has worked as an interior designer but never for petitioner petitioner’s books_and_records for and were not properly maintained in a ledger which petitioner maintained petitioner intermingled business_expenses with personal and family_expenses such as payments relating to his children’s education and to a housekeeper petitioner’s books_and_records apparently reflected all fees received from clients each year but the books_and_records also showed zero net_income for the accounting firm for each year in issue in an effort to explain his bookkeeping and accounting methods petitioner explained that since approximately he had developed for his use and for_the_use_of his clients a novel and insightful tax strategy that may be described generally as follows booked sole_proprietorship income would be totally or almost totally offset by the payment by the sole_proprietorship of royalties to the owner of the business the so-called royalties would not be paid directly to the owner but rather would consist of payments by the sole_proprietorship of the owner’s personal and family_expenses the royalty payments would be treated as fully deductible by the sole_proprietorship and they would reduce the booked net_income of the sole_proprietorship to zero and the owner would report royalties paid with regard to personal and family_expenses as other income not subject_to employment_taxes the primary savings were apparently intended to be derived from petitioner’s tax strategy through the conversion of sole_proprietorship business income subject_to self-employment taxes into royalties not subject_to self-employment taxes petitioner had no written royalty agreement with his accounting firm petitioner maintained different bank accounts--8 in his own name and joint accounts with his wife for the years in issue total deposits into petitioner’s bank accounts were as follows year total deposits dollar_figure big_number big_number in petitioner purchased a lexus ls400 in petitioner purchased a new lexus sc430 in petitioner purchased a new family residence for dollar_figure on the joint federal_income_tax returns that petitioner and his wife timely filed for and untimely filed for and on his individual federal_income_tax return that petitioner untimely filed for each of which petitioner prepared petitioner did not include a schedule c net profit from business relating to his sole_proprietorship accounting firm and petitioner did not otherwise report more than a fraction of the so-called royalty income his accounting firm paid on his behalf rather petitioner used the above-described royalty strategy for each year to offset to zero or to almost zero the substantial booked income for his accounting firm petitioner filed with his federal_income_tax return for each year no schedule c and petitioner reported zero income relating to his accounting practice additionally on each of his federal_income_tax returns petitioner reported only a portion of the so-called royalty payments his accounting firm purportedly paid on his behalf for personal and family_expenses namely dollar_figure for dollar_figure for and dollar_figure for also on the federal_income_tax return for each year because petitioner reported no net_income from his accounting practice petitioner reported no self-employment_tax liability even though petitioner’s wife did not sign the federal_income_tax return and even though petitioner’s wife had no business of her own and performed no paid services for petitioner the federal_income_tax return shows petitioner’s wife as a joint filer and petitioner attached a schedule c for his wife showing her as engaged in an accounting practice and as receiving dollar_figure from petitioner for contract services the above and federal_income_tax returns reported the following tax_liabilities credits and overpayments year total reported tax_liability dollar_figure -0- big_number payments or credits claimed tax overpayment claimed dollar_figure dollar_figure --- --- big_number for and petitioners received refunds of the claimed overpayments in date respondent initiated an audit of petitioner and his wife’s joint federal_income_tax returns for and and of petitioner’s individual federal_income_tax return for during respondent’s audit petitioner often was unresponsive to respondent’s requests for financial information for petitioner did not give respondent records of his business_expenses and petitioner refused to extend the period of limitations on assessment for all years petitioner provided incomplete records and those records respondent did obtain were largely received from third parties to redetermine petitioner’s income respondent generally used the bank_deposits method of proof and respondent determined that petitioner had unreported gross_receipts from his accounting practice of dollar_figure dollar_figure and dollar_figure for and respectively respondent determined the failure to timely file addition_to_tax under sec_6651 against petitioner for and against petitioner and his wife for respondent mailed three separate notices of deficiency with respect to the years at issue for and respondent mailed joint notices of deficiency to petitioner and his wife for respondent mailed a notice_of_deficiency only to petitioner with regard to the so-called royalties paid_by his accounting firm petitioner offered respondent’s agent a number of inconsistent explanations in conversations with respondent’s agent petitioner explained that because corporations are allowed deductions for certain employee education expenses an individual taxpayer sole_proprietor also was entitled to deduct children’s school expenses on his her individual federal_income_tax returns petitioner claimed he was entitled to business_expense deductions for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively on the basis of substantiation provided respondent allowed petitioner business_expense deductions of zero for because no records were provided dollar_figure for and dollar_figure for respondent charged petitioner with self-employment_tax on petitioner’s redetermined schedule c income in an effort to delay respondent’s audit petitioner filed a spurious complaint with the taxpayer advocate’s office in his answer to petitioner’s complaint respondent charged petitioner with the fraud_penalty under sec_6663 and alternatively with the negligence_penalty under sec_6662 for and the parties have now stipulated and agreed that for the years in issue petitioner’s sole_proprietorship accounting practice had the following total schedule c gross_receipts allowable business_expense deductions and net_income dollar_figure schedule c gross_receipts business_expense deductions big_number total schedule c net_income big_number dollar_figure big_number big_number dollar_figure big_number big_number as part of the settlement petitioner has agreed that he is liable for the sec_6651 late filing addition_to_tax for and and respondent concedes that petitioner’s wife is entitled to relief from joint liability under sec_6015 with regard to any_tax deficiency and additions to tax we sustain herein for opinion under sec_6663 if it is established that any part of an underpayment_of_tax required to be shown on a return is due to fraud there is added to the tax a penalty equal to percent of the portion of the underpayment that is attributable to fraud fraudulent intent is defined as ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 to prove a taxpayer’s tax_fraud the commissioner must establish by clear_and_convincing evidence the existence of an underpayment_of_tax and the taxpayer’s fraudulent intent 767_f2d_618 9th cir affg tcmemo_1983_249 94_tc_654 whether petitioner’s fraudulent intent has been established is to be analyzed on the basis of all of the facts and circumstances in evidence see 54_tc_255 fraud is never to be imputed or presumed however its proof may depend to some extent upon circumstantial evidence and may rest upon reasonable inferences properly drawn from the evidence of record 56_tc_213 see also 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir courts have developed several objective badges_of_fraud including understatements of income the absence of records implausible or inconsistent explanations of behavior asset concealment cash dealings and lack of cooperation with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 paschal v commissioner tcmemo_1994_380 affd without published opinion aftr 2d ustc par big_number 3d cir a taxpayer’s experience and education may also be considered 99_tc_202 75_tc_1 consistent substantial understatements of income over several years are highly persuasive evidence of intent to defraud the government particularly when combined with other indicia of fraud as the u s court_of_appeals for the ninth circuit has stated repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir citing 250_f2d_242 5th cir affg in part and remanding t c memo affg in part and remanding in part 29_tc_279 the evidence supports imposition against petitioner of the fraud penalties for each year petitioner’s use of so-called royalty payments to pay personal expenses and to offset or reduce business income is patently improper and nothing more than a fantasy creation of petitioner in an effort to evade the payment of taxes due and owing in spite of petitioner’s education training and experience as an accountant on the and federal_income_tax returns in issue petitioner failed to report substantial income from his business activities and claimed obvious personal expenses as deductible business_expenses further petitioner failed to otherwise report as royalty income substantial business income petitioner’s books_and_records intermingled business and personal items petitioner provided ridiculous explanations for his tax_return treatment of income and expenses and petitioner did not cooperate with respondent’s audit petitioner’s use of so-called royalty expenses to offset business gross_receipts and to eliminate or minimize reported income income taxes and self-employment taxes is unfounded and improper petitioner’s liability for the fraud penalties determined by respondent is sustained and the fraud_penalty for each year applies to the entire tax_deficiency for each year for the reasons stated we sustain respondent’s imposition on petitioner of the fraud_penalty for each of the years in issue decisions will be entered under rule
